DETAILED ACTION

Status of Claims
Amendment filed March 1, 2021 is acknowledged.   
Claims 2 and 11 have been cancelled by the applicant.
Claims 1, 3-10, 12-22 are pending. 
Claims 6 have been amended.    
Claims 21-22 have been added.
Claims 1, 3-10, 12-22 are examined below.
Claims 1, 3-10, 12-22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. 
First, applicant argues:
Applicant notes that the portion cited in Yim by Examiner (namely Yim, ¶ 0066; see Office Action, p. 9) as disclosing “the third conductive layer having a high refractivity ranging from 1.8 to 2.5” fails to actually disclose refractivity or refractive index, much less that any layer in Yim has a high refractivity ranging from 1.8 to 2.5. In fact, nowhere in Yim is there any disclosure of refractivity or refractive index of the layers. As discussed below and for the reasons presented below, Smith also fails to remedy the deficiencies of Yim.


n (ITO) = 1.85844;
n (IZO) = 2.0;
n (indium oxide) = 1.998;
n (AZO) = 1.91.
Thus, Yim teaches the disclosed refractive indices.  Thus, applicant’s argument is not persuasive.

Next, applicant argues:
In particular, Smith discloses:
The refractive index of the anode material nA and the refractive index of the substrate nS should be taken into account when determining both the ideal refractive index nAR and the ideal thickness tAR of the anti-reflective layer 208. The ideal refractive index nAR of the anti-reflective layer is given by:
                
                    
                        
                            n
                        
                        
                            A
                            R
                        
                    
                    =
                    
                        
                            
                                n
                            
                            
                                A
                            
                        
                        ×
                        
                            
                                n
                            
                            
                                S
                            
                        
                    
                
            
…
By way of example, for an ITO anode having a refractive index nA of approximately 1.85 in the visible range, and a silica substrate having a refractive index nS of approximately 1.5, the ideal refractive index nAR of the anti-reflective coating is approximately 1.7.  
Smith, column 15, lines 21-42 (emphasis added).
In other words, Smith discloses a method to determine the refractive index of the antireflective coating which is different from the claimed invention (in which the index of the third conductive layer is independent from those of the two layers located at the two opposite sides of the third conductive layer). And according to Smith, the ideal refractive index of the antireflective layer is 1.7, which falls outside of the claimed range of 1.8 to 2.5. Accordingly, Smith, like Yim, fails to teach or suggest "the third conductive layer having a high refractivity ranging from 1. 8 to 2. 5," as required by claim 1. Thus, any combination of Yim and Smith would also fail to teach or suggest at least "the third conductive layer having a high refractivity ranging from 1.8 to 2.5," as required by claim 1.

However, index of refraction of a material is not determined by the indices of refraction of neighboring materials, but is rather a property of the material itself:                         
                            n
                            =
                            
                                
                                    c
                                
                                
                                    v
                                
                            
                        
                    , where c is the v is the velocity of light in the material.  The ideal index of refraction noted by Smith regards determining an optimal index of refraction, to which a corresponding material may be selected.  Because Yim already teaches materials which possess refractive indices within the claimed range, Smith is not only not applicable, but also not relevant.  Thus, applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. of record (US Pub. No. 2016/0380231; hereinafter “Yim”) and Smith et al. (US 9,136,504).
Regarding claim 1, Yim teaches an organic light-emitting device, comprising a first electrode (160), an organic functional layer (173) and a second electrode (180) sequentially laminated on a substrate, wherein the first electrode comprises:
a first conductive layer (paragraph 66) having a first side and a second side opposite the first side; and
a second conductive layer, laminated at the first side of the first conductive layer, the second conductive layer being a transparent conductive layer (paragraph 66); and
a third conductive layer laminated at the second side of the first conductive layer (paragraph 66) wherein the third conductive layer is a transparent conductive layer (paragraph 66) having a high refractivity ranging from 1.8 to 2.5 (paragraph 66), the third conductive layer comprising a front surface and a rear surface opposite the front surface.
The expression
“having a high refractivity ranging from 1.8 to 2.5 ”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 


Yim teaches the organic light-emitting display apparatus of claim 1, but does not explicitly teach the third conductive layer with a thickness of one quarter of a wavelength of a light traveling within the third conductive layer, wherein the front surface and the rear surface are separated by the thickness of the quarter of the wavelength and configured to create an optical path difference of a half wavelength between the light reflected by the front surface and the light reflected by the rear surface.
However, Smith teaches an analogous device in which an anti-reflective coating explicitly has a thickness one-quarter of the wavelength of the light therethrough in order to reduce reflection by destructive interference (column 8, lines 6-11, column 12, lines 59-64, column 15, lines 12-20).  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the thickness of the third conductive layer to a quarter-wavelength of the light therein in order to reduce internal reflection by destructive interference.

Regarding claim 3, Yim teaches the first conductive layer is a transflective conductive layer (paragraph 23)

Regarding claim 4, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the second conductive layer has a thickness ranging from 20 nm to 50 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 5, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the third conductive layer has a thickness ranging from 50 nm to 80 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 6, Yim teaches the second electrode is a reflective electrode (paragraphs 70 and 71).

Regarding claim 7, Yim teaches a microcavity structure is formed by the second electrode and the first electrode (paragraph 66)

Regarding claim 8, Yim teaches a microcavity structure is formed by the second electrode and the first conductive layer of the first electrode (paragraph 66).

Regarding claim 9, Yim teaches the substrate is provided on the third conductive layer that is opposite the first conductive layer (123).

Regarding claim 10, Yim teaches an electrode applicable to an organic light-emitting device, comprising:
a first conductive layer (paragraph 66) having a first side and a second side opposite the first side; and
a second conductive layer (paragraph 66), laminated at the first side of the first conductive layer, the second conductive layer being a transparent conductive layer (paragraph 66); and
a third conductive layer laminated at the second side of the first conductive layer (paragraph 66) wherein the third conductive layer is a transparent conductive layer (paragraph 66) having a high refractivity ranging from 1.8 to 2.5 (paragraph 66), wherein the third conductive layer comprises a front surface and a rear surface opposite the front surface (paragraph 66).
The expression
“having a high refractivity ranging from 1.8 to 2.5 ”

is taken to be an inherent feature that occurs during the mode of operation of the device.  


The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 
Yim teaches the organic light-emitting display apparatus of claim 10, but does not explicitly teach the third conductive layer with a thickness of one quarter of a wavelength of a light traveling within the third conductive layer, wherein the front surface and the rear surface are separated by the thickness of the one quarter of the wavelength and configured to create an optical path difference of a half wavelength between the light reflected by the front surface and the light reflected by the rear surface.
However, Smith teaches an analogous device in which an anti-reflective coating explicitly has a thickness one-quarter of the wavelength of the light therethrough in order to reduce reflection by destructive interference (column 8, lines 6-11, column 12, lines 59-64, column 15, lines 12-20).  It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the thickness of the third conductive layer to a quarter-wavelength of the light therein in order to reduce internal reflection by destructive interference.

Regarding claim 12, Yim teaches the first conductive layer is a transflective conductive layer (paragraph 23).

Regarding claim 13, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the second conductive layer has a thickness ranging from 20 nm to 50 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 14, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the third conductive layer has a thickness ranging from 50 nm to 80 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 15, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the first conductive layer has a thickness ranging from 500 nm to 600 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 16, Yim teaches an electrode applicable to an organic light-emitting device, comprising:
a first conductive layer (paragraph 66) having a first side and a second side opposite the first side; and
a second conductive layer (paragraph 66), laminated at the first side of the first conductive layer, the second conductive layer being a transparent conductive layer (paragraph 66); and
a third conductive layer laminated at the second side of the first conductive layer (paragraph 66) wherein the third conductive layer is a transparent conductive layer (paragraph 
The expression
“having a high refractivity ranging from 1.8 to 2.5 ”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 
Yim teaches the organic light-emitting display apparatus of claim 1, but does not explicitly teach the third conductive layer with a thickness of one quarter of a wavelength of light traveling within the third conductive layer, wherein the third conductive layer is configured to cause light reflected in a first direction from the front surface of the third conductive layer to destructively interfere with light reflected in the first direction from the rear surface of the third conductive layer, wherein an optical path difference between the light reflected from the front surface of the third conductive layer and the light reflected from the rear surface of the third conductive layer is a half wavelength.
However, Smith teaches an analogous device in which an anti-reflective coating explicitly has a thickness one-quarter of the wavelength of the light therethrough in order to reduce reflection by destructive interference (column 8, lines 6-11, column 12, lines 59-64, column 15, lines 12-20).  It would have been obvious to one of ordinary skill in the art at the 

Regarding claim 17, Yim teaches the first conductive layer is a transflective conductive layer (paragraph 23).

Regarding claim 18, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the second conductive layer has a thickness ranging from 20 nm to 50 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 19, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the third conductive layer has a thickness ranging from 50 nm to 80 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Regarding claim 20, Yim teaches the organic light-emitting device according to claim 1, but does not explicitly teach the first conductive layer has a thickness ranging from 500 nm to 600 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the particularly claimed thickness, since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Smith as applied to claim 1 above, and further in view of Raychaudhuri et al. (US Pub. No. 2004/0140758; hereinafter “Raychaudhuri”).
Regarding claim 21, Yim in view of Smith discloses the claimed invention except that ITO, IZO, AZO are utilized instead of Nb2O5, Ta2O5, and ZrO2.  Raychaudhuri shows that Nb2O is an equivalent structure known in the art (paragraph 68).  Therefore, because these two transparent conductive layers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Nb2O for ITO.

* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **Regarding claim 22, Yim in view of Smith discloses the claimed invention except that ITO, IZO, AZO are utilized instead of TiO2.  Raychaudhuri shows that TiO2 is an equivalent structure known in the art (paragraph 68).  Therefore, because these two transparent conductive layers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute TiO2 for ITO.
The expression
“and has a refractivity of 2.2 ”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA C VIEIRA/Examiner, Art Unit 2817  
/PHAT X CAO/Primary Examiner, Art Unit 2817